                                              1
                                              2   A PROFESSIONAL CORPORATION
                                                  Stephen E. Horan, SBN 125241
                                              3   William E. Camy, SBN 291397
                                                  350 University Avenue, Suite 200
                                              4   Sacramento, California 95825
                                                  TEL: 916.929.1481 • FAX: 916.927.3706
                                              5
                                                  OFFICE OF THE COUNTY COUNSEL
                                              6   COUNTY OF BUTTE
                                                  Bruce S. Alpert, SBN 75684
                                              7   25 County Center Drive, Suite 201
                                                  Oroville, CA 95965
                                              8   TEL: 530.538.7621
                                                  FAX: 530.538.6891
                                              9
                                           10     Attorneys for Defendants, COUNTY OF BUTTE, BUTTE COUNTY SHERIFF’S OFFICE,
                                                  ANDY DUCH and JOHN KUHN
                                           11
                                           12
                 350 University Ave., Suite 200




                                                                                  UNITED STATES DISTRICT COURT
                    Sacramento, CA 95825




                                           13                                    EASTERN DISTRICT OF CALIFORNIA
                      FAX: 916.927.3706
                      TEL: 916.929.1481
PORTER | SCOTT




                                           14
                                                  MICHAEL SEARS,                                          CASE NO.: 2:15-cv-00589-MCE-DMC
                                           15
                                           16                       Plaintiff,
                                                                                                          JOINT STIPULATION FOR DISMISSAL
                                           17     v.                                                      AND ORDER THEREON
                                           18
                                                  COUNTY OF BUTTE, BUTTE COUNTY
                                           19     SHERIFF’S OFFICE; ANDY DUCH; JOHN                       Complaint Filed: 3/16/15
                                                  KUHN; and DOES 1 through 100, inclusive,
                                           20
                                                              Defendants.
                                           21
                                                  ___________________________________/
                                           22
                                           23             Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and between the parties
                                           24     hereto that this action be dismissed with prejudice as to all parties; each party to bear his/her/its own
                                           25     attorneys’ fees and costs.
                                           26
                                                  ///
                                           27
                                                  ///
                                           28
                                                  {01919651.DOCX}                                     1

                                                                       JOINT STIPULATION FOR DISMISSAL AND ORDER THEREON
                                              1   Dated: November 13, 2018                               PORTER SCOTT
                                              2                                                          A PROFESSIONAL CORPORATION

                                              3
                                                                                                         By    /s/ William E. Camy
                                              4                                                                Stephen E. Horan
                                              5                                                                William E. Camy
                                                                                                               Attorneys for Defendants COUNTY
                                              6                                                                OF BUTTE, BUTTE COUNTY
                                                                                                               SHERIFF’S OFFICE, ANDY DUCH
                                              7                                                                and JOHN KUHN
                                              8
                                                  Dated: November 13, 2018                               MASTAGNI HOLSTEDT, A.P.C
                                              9
                                           10
                                                                                                         By    /s/ Grant Winter (authorized 11/9/18)
                                           11                                                                  Grant Winter
                                                                                                               Attorneys for Plaintiff MICHAEL
                                           12
                 350 University Ave., Suite 200




                                                                                                               SEARS
                    Sacramento, CA 95825




                                           13
                      FAX: 916.927.3706
                      TEL: 916.929.1481
PORTER | SCOTT




                                           14
                                           15                                                  ORDER
                                           16
                                                          In accordance with the going stipulation pursuant to F.R.CIV.P.41(a)(1)(A)(ii), this action
                                           17
                                                  is ordered dismissed with prejudice, each party to bear their own attorneys’ fees and costs. The
                                           18
                                                  matter having now been concluded in its entirety, the Clerk of Court is directed to close the file.
                                           19
                                                          IT IS SO ORDERED.
                                           20
                                           21     Dated: November 13, 2018

                                           22
                                           23
                                           24
                                           25
                                           26
                                           27
                                           28
                                                  {01919651.DOCX}                                    2

                                                                     JOINT STIPULATION FOR DISMISSAL AND ORDER THEREON
